ORDER PER CURIAM The father, J.M.S., challenges the judgment entered by the Circuit Court of Monroe County terminating his parental rights to his child, M.S.M., who was 5-1/2 years old at the time of trial and judgment.1 Finding no error, we affirm. An opinion would have no precedential value. We have provided the parties with a memorandum, for their information only, setting forth the reasons for this decision. We affirm the trial court’s judgment. Rule 84.16(b)(1).  . M.S.M.’s mother consented to termination of her parental rights, and is not a party to this appeal.